DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.
Claim Objections
Claims 5 and 11 objected to because of the following informalities: 
Claim 5 recites “…hydrolysed collagen”. The claim should be amended to recite “…hydrolyzed collagen”.  
Claim 11 recites “…retinal acetate”. The claim should be amended to recite “…retinol acetate”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 110960441 (hereinafter “the ‘441 publication”).
The teachings of the CN 110960441 publication are based on the English language translation of the CN 110960441 publication obtained by Espacenet and the citations are based on the English language translation.
Regarding claim 1, ‘441 teaches a composition that comprises SOD, collagen and ascorbic acid (page 1, 4th paragraph, line 1-5).
Regarding claim 4, ‘441 teaches that the composition comprises vitamin E (page 1, 4th paragraph, line 1-5).

Claims 1, 12, 14-16, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016065688 A1 (hereinafter “the ‘688 publication”).
The teachings of the WO 2016065688 publication are based on the English language translation of the WO 2016065688 publication obtained by Espacenet and the citations are based on the English language translation.
Regarding claim 1, ‘688 teaches a composition comprising 2-4 million active unit/g of SOD, 3-9% of collagen and 2% vitamin C (abstract, and Example 1 on page 2).
Regarding claim 12, ‘688 teaches that the composition comprises mineral water (see Example 1 on page 2) which means that the composition is a liquid.
Regarding claim 14, ‘688 teaches that the collagen and vitamin C are in the composition that also comprises mineral water (see Example 2 on page 3) which reads on liquid composition.
Regarding claim 15, ‘688 teaches that the composition comprises 9% collagen (see Example 2 on page 3) which is about 90 mg/ml and therefore is within the instant claimed range.
Regarding claim 16, ‘688 teaches that the composition comprises 2% vitamin C (see Example 1 on page 2) which is about 20 mg/ml and therefore is within the instant claimed range.
Regarding claims 25 and 26, ‘688 teaches that the collagen and vitamin C are in the composition that also comprises mineral water (see Example 2 on page 3) which reads on liquid vehicle and water.
Regarding claims 27, ‘688 teaches that the composition comprises mineral water up to 100% (see Example 2 on page 3).

Claims 1, 2, 4, 6, 12-13, 17, 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170231886 A1 (hereinafter “the ‘886 publication”).
Regarding claim 1, ‘886 teaches a composition for treating skin aging comprising collagen peptides; and a superoxide dismutase (abstract, claim 1) and further comprising vitamin C (claim 10).
Regarding claim 2, ‘886 teaches that the composition comprises biotin (claim 10) which is a B vitamin.
Regarding claim 4, ‘886 teaches that the composition comprises zinc and copper (claims 10, 12, 15-16).
Regarding claim 6, ‘886 teaches that the vitamin C source in the composition is from at least one of ascorbyl palmitate, magnesium ascorbate and calcium ascorbate (claim 11).
Regarding claims 12, 13, and 29 ‘886 teaches that the composition described herein is formulated as a caplet, a tablet, a capsule, or a powder [0028], which reads on a solid composition.
Regarding claim 17, ‘886 teaches that the superoxide dismutase extract is EXTRAMEL® (claim 9) which is a solid.
Regarding claim 30, ‘886 teaches that the composition comprises zinc and copper (claims 10, 12, 15-16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 12-14, 17, 19-24, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170231886 A1 (hereinafter “the ‘886 publication”) in view of CN 111329808 A (hereinafter “the ‘808 publication”) and CN 110916170 A (hereinafter “the ‘170 publication”).
The teachings of the CN 111329808 A and CN 110916170 A publication are based on the English language translation of the CN 111329808 A and CN 110916170 A publication obtained by Espacenet and the citations are based on the English language translation.

The teachings of the ‘886 publication are disclosed above and incorporated herein by reference.
‘886 does not teach the composition comprising L-cysteine or L-carnitine or bromelain as recited in claims 2-3.
‘808 teaches a cosmetic composition comprising vitamin C, SOD containing yeast powder and a protein such as collagen (see claims 1 and 11). ‘808 further teaches that the composition comprises dandelion extract (claim 7), milk thistle extract (claim 4), vitamin B and E (claim 2), L-cysteine (claim 4). ‘808 teaches that the composition repair cell DNA damage, and improve telomerase activity thus having anti-aging effect (page 3, 4th paragraph, line 1-3).
With regards to bromelain, ‘170 teaches an anti-aging formula that comprises vitamins C, E, B (claim 1, 2), zinc and copper (claim 3), bromelain and SOD (claim 6) and cysteine (claim 4). ‘170 teaches that the nutritional formula used for total nutrition, anti-aging, increased NAD + conditioning body cells in vivo (page 2, line 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation of ‘886 and include L-cysteine or L-carnitine or bromelain in the anti-aging composition as taught by ‘808 and ‘170 because ‘808 teaches that the composition helped with repair of cell DNA damage, and improve telomerase activity thus having anti-aging effect (page 3, 4th paragraph, line 1-3). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying the composition of ‘886 with the teachings of ‘808 and ‘170 because ‘170 teaches that the nutritional formula used for total nutrition, anti-aging, increased NAD+ conditioning body cells in vivo (page 2, line 21-22).
Regarding claim 2 and 3, ‘808 teaches a cosmetic composition comprising vitamin C, SOD containing yeast powder and a protein such as collagen (see claims 1 and 11). ‘808 further teaches that the composition comprises dandelion extract (claim 7), milk thistle extract (claim 4), vitamin B and E (claim 2), L-cysteine (claim 4).
Regarding claim 6, ‘808 teaches that the vitamin C includes calcium ascorbate (claim 8).
Regarding claim 7, ‘808 teaches that the composition comprises vitamin B1 and B3 (claim 2 on page 1).
Regarding claim 12, ‘808 teaches that the composition is made into tablets, oral liquids, solid, beverages or capsules (claim 13 on page 3).
Regarding claim 14, ‘808 teaches that the composition may be an oral liquid (claim 13 on page 3) and that it contains vitamin C, SOD containing yeast powder and a protein such as collagen (see claims 1 and 11).
Regarding claims 19-20, ‘170 teaches that the formulation pulverized into powder (see claim 10 on page 2), this reads on solid, and further that it contains bromelain 20mg-50mg (see claim 6 on page 1). 
Regarding claim 21-22,  ‘808 teaches that the composition is made into tablets, oral liquids, solid, beverages or capsules (claim 13 on page 3) and further that it contains 0.5- 10 parts milk thistle extract (page 4, 4th paragraph, line 1-6; claim 4 on page 1). In addition, the concentration of the active agent is a result effective variable and the determination of the optimum or workable ranges of said variable may be characterized by routine experimentation (See MPEP 2144 II). It would be obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentrations of milk thistle extract to arrive at the amounts of the instant claim 22.
Regarding claims 23 and 24,  ‘808 teaches that the composition is made into tablets, oral liquids, solid, beverages or capsules (claim 13 on page 3) and further that it contains 0.01-4 parts of vitamin E (see claim 2 on page 1). In addition, the concentration or amounts of the active agent is a result effective variable and the determination of the optimum or workable ranges of said variable may be characterized by routine experimentation (See MPEP 2144 II). It would be obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentrations of vitamin E to arrive at the amounts of the instant claim 24.
Regarding claim 29, ‘808 teaches that the composition is made into tablets, oral liquids, solid, beverages or capsules (claim 13 on page 3).
Regarding claim 30, ‘808 teaches that the composition comprises dandelion extract (see claim 7 on page 2) and L-cysteine (see claim 4 on page 1).

Claims 1-18, 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over by US 20170231886 A1 (hereinafter “the ‘886 publication”) in view of US 10226422 B2  (hereinafter “the ‘422 patent”), CA 2074527 A1  (hereinafter “the ‘527 publication”), and CA 2582787 A1 (hereinafter “the ‘787 publication”).
Regarding claim 1, ‘886 teaches a composition for treating skin aging comprising collagen peptides; and a superoxide dismutase (abstract, claim 1) and further comprising vitamin C (claim 10). ‘886 teaches that the composition comprises biotin (claim 10) which is a B vitamin. ‘886 teaches that the composition comprises zinc and copper (claims 10, 12, 15-16).
Even though ‘886 teaches that the composition comprises collagen, it doesn’t teach that the collagen is hydrolyzed collagen as recited in claim 5, and does not teach the limitations of claims 8-10.
‘422 teaches a beverage composition comprising hydrolyzed collagen and vitamin C, or a derivative thereof, which is particularly suitable for improving skin hydration and skin condition (abstract). ‘422 further teaches that the composition further comprises vitamin B complex (abstract, claim 1) and that the beverage composition can improve the moisture content of the skin and can prevent fine lines and wrinkles (abstract).
With regards to the limitation of claim 10, ‘527 teaches a formulation that comprises SOD, L-cysteine and vitamin C (see claims 1 and 2 on page 48). ‘527 further teaches that the formulation comprises DL-alpha tocopheryl succinate (page 17, line 37). ‘527 further teaches the composition comprising vitamin A in form of vitamin A acetate and retinol (page 17, line 1-5).
With regards to limitation of claims 8 and 9, ‘787 teaches a composition comprising N-acetyl cysteine (claim 27 on page 59), and acetyl-L-carnitine (claim 33 on page 60). ‘787 further teaches that the composition for treatment of a cosmetic skin condition such as cellulite (page 41, line 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘886, ‘422, ‘527 and ‘787 and use DL-alpha tocopheryl succinate and N-acetyl cysteine as taught by ‘527 and ‘787 because ‘787 teaches that the composition for treatment of a cosmetic skin condition such as cellulite (page 41, line 29). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using such a composition because ‘422 teaches that the beverage composition can improve the moisture content of the skin and can prevent fine lines and wrinkles (abstract). the disclosures render obvious independent claim 1.
Regarding claim 3, 527 teaches a formulation that comprises SOD, L-cysteine and vitamin C (see claims 1 and 2 on page 48).
Regarding claim 5, ‘422 teaches a beverage composition comprising hydrolyzed collagen and vitamin C, or a derivative thereof, which is particularly suitable for improving skin hydration and skin condition (abstract).
Regarding claims 8-11, ‘527 teaches a formulation that comprises SOD, L-cysteine and vitamin C (see claims 1 and 2 on page 48). ‘527 further teaches that the formulation comprises DL-alpha tocopheryl succinate (page 17, line 37). ‘527 further teaches the composition comprising vitamin A in form of vitamin A acetate and retinol (page 17, line 1-5). Furthermore, ‘787 teaches a composition comprising N-acetyl cysteine (claim 27 on page 59), and acetyl-L-carnitine (claim 33 on page 60).
Regarding claims 12 and 14, ‘422 teaches that the composition is a beverage composition (abstract) and that it contains a liquid or fluid suitable for diluting the composition of the present invention (col. 5, line 27-28) and that the beverage composition comprising hydrolyzed collagen and vitamin C (abstract).
Regarding claim 15, ‘422 teaches that the composition comprises 2 - 10 g of collagen (see table on col. 6 line 50-55), which falls within the instantly claimed range. 
Regarding claim 16, ‘422 teaches that the composition comprises 100 - 400 mg , preferably 100 - 300 mg / 100 ml (see table on col. 6 line 50-55). In addition, the concentration of the active agent is a result effective variable and the determination of the optimum or workable ranges of said variable may be characterized by routine experimentation (See MPEP 2144 II). It would be obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentrations of vitamin C to arrive at the amounts of the instant claim 16.
Regarding claim 17, ‘886 teaches that the superoxide dismutase extract is EXTRAMEL® (claim 9) which is a solid.
Regarding claim 18, ‘886 teaches that the composition had about 7.5-50mg of superoxide dismutase (claims 18 and 20). Furthermore, the concentration of the active agent is a result effective variable and the determination of the optimum or workable ranges of said variable may be characterized by routine experimentation (See MPEP 2144 II). It would be obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentrations of SOD to arrive at the amounts of the instant claim 18.
Regarding claims 25-27, ‘422 teaches that the composition is a beverage composition (abstract) and that it contains a liquid or fluid suitable for diluting the composition of the present invention (col. 5, line 27-28) and further that the liquid includes water and that the amount of water, water-based liquids, milk or mixtures thereof utilized in the present beverage composition comprises at least about 75% to about 95%, more preferably at least about 80% and even more preferably at least about 90% of the total weight of the composition (col. 5, line 28-36).
Regarding claim 28, ‘422 teaches that the composition is a beverage composition (abstract) and that the beverage composition of the present invention is orally consumed (col. 6, line 16-18).
Regarding claim 29, ‘886 teaches that the composition being formulated as a caplet, a capsule, a tablet or a powder (claim 17).
Regarding claim 30, ‘886 teaches that the composition comprises copper (claim 10, 13 and 16).
Regarding claim 31, ‘787 further teaches that the composition for treatment of a cosmetic skin condition such as cellulite (page 41, line 29). Furthermore, ‘422 teaches that the beverage composition of the present invention for alleviating eczema , psoriasis , acne and / or cellulite (col. 3, line 2-4).
Regarding claim 32, ‘422 teaches that the beverage composition of the invention is preferably ingested in the form of a 100 to 200 ml daily dose containing the beverage composition (col. 6, line 40-42).
Regarding claim 33, ‘422 teaches that the beverage composition was tested on a sample of 10 individuals over a period of four weeks (col. 7, line 65-67). FIG . 5B shows the same area of skin after the individual had been taking the beverage composition of the present invention for 8 weeks (col. 3, line 46-48).

Conclusion
Claims 1-33 are rejected.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615